DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited reference discloses “an occurrence of a spoofing attack causes an interval for receiving data, or a data frame, having identical identifiers to be shorter than a predetermined cycle,” page 7, the examiner agrees that the reference discloses this embodiment.
However, Otsuka also teaches a system that utilizes a CAN network and during the transmission of data, arbitration is performed using an arbitration field, and if a plurality of network devices starts transmitting at the same time, a network device with a low-priority stops the transmission.  This may cause an interruption in the transmission process and a deviation in the transmission cycle (Para. 54).
The system first determines if the data ID of the received data frame exists in the filter table.  If it exists, then the system determines if the cycle for the data ID is normal using the normal cycle data in the filter table, the reception time of the received data frame, and the previous reception time.  If it does not exist, then an ID abnormality is detected.  If the cycle is not normal, it may be determined to be a short cycle.  In other words, a data frame having the same data ID has been received at a cycle shorter than 
Otsuka further teaches when the cycle is abnormal for the received data frame, a margin for error may be taken into account for collisions/arbitration between data frames.  “Thus, even if the cycle is disturbed by collision or the like, it is less likely to be erroneously determined as a short cycle” (Para. 77).  Furthermore, “In the time-out process S904, when the time-out occurs (when the waiting time has elapsed), there is a high possibility that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle on the network bus, and spoofing data has not been received” (Para. 86).
Otsuka also discloses transmitting and receiving data frames with different data IDs/data types (Fig. 8).  Figure 8 shows a plurality of data IDs and the corresponding cycle for each data ID.  A collision can also occur with data frames that do not have the same data ID (Para. 66).
Therefore, the limitations in the claims are taught by the cited reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otsuka et al. (US 2015/0358351).
Regarding claim 1, Otsuka teaches a fraud detection method for detecting an anomalous message in an in-vehicle network, the fraud detection method comprising: 
receiving a first message transmitted in the in-vehicle network, i.e. an in-vehicle network such as a CAN (Fig. 2, el. 2; Para. 31); receiving a data frame (Para. 71);
determining whether a reception time of the first message is within a predetermined range including in a scheduled time that is an elapsed time from a reception time of a second message received last before the first message, the second message being with the same data type as the first message, e.g. obtaining the reception time of the received data frame (Para. 71); determining whether the data ID of the received data exists in the filter table, wherein the data ID identifies the type of data transmitted in the frame (Para. 45, 72); calculating the reception cycle of the data frame of the received data by comparing the obtained reception time with the previous reception time of the same data ID, comparing the reception cycle with the cycle in the filter table to determine if the cycle is abnormal, e.g., a short cycle, or is normal (Para. 70, 76); 
detecting whether arbitration occurs when the first message is received in the case where the reception time of the first message is outside the predetermined range in the determining, e.g. detecting a short cycle; determining whether or not the subsequent data frame having the same data ID is received within a certain period of time; if the data with the same data ID is received, then it is determined that an abnormality has been detected (Para. 76, 81, 82); if the data with the same data ID is not received within the period of time, then there is a high possibility that the cycle has been shortened due to a periodic disturbance caused by collision (Para. 84, 86, 87), wherein arbitration is performed if a plurality of devices starts transmitting at the same time and a lower priority data frame is prevented from being transmitted causing an interruption, wherein the state in which the transmission timings of data overlap each other when data is intended to be transmitted is called collision (Para. 54); and 
determining that the first message is an anomalous message, in the case where no arbitration occurs when the first message is received in the detecting, e.g. determining that a cycle abnormality has occurred that is not due to an interruption from collision (Fig. 9, el. S902; Para. 82, 94, 95), and
that the first message is a normal message, in the case where arbitration occurs when the first message is received in the detecting, e.g. determining that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle and spoofing data has not been received (Fig. 9, el. S904; Para. 84, 86); 
wherein in the detecting, it is detected that arbitration occurs in the case where one or more third messages different in data type from the first message and the first message following the one or more third messages are successively received from a time in the predetermined range including the scheduled time to a reception time of the first message, e.g. determining that the delay occurs in the transmission time due to a collision with a data frame with another data ID, wherein the system may include multiple data IDs (Fig. 7(a); Fig. 8, el. 802; Para. 66, 70); determining that the cycle is within a cycle margin for error (Para. 77); adjusting the time until the data frame transmitted at a normal cycle time is received in order to prevent an erroneous determination (Para. 84); determining that the data that has been detected as having a short cycle is actually normal data for which only a cycle has been shortened due to disturbance on the transmission cycle (Para. 86, 87), wherein arbitration is performed and there is a deviation in the transmission cycle (Para. 54).

further comprising: deciding either the reception time of the first message or the scheduled time of the first message as a start point for calculating a scheduled time of a fourth message received immediately after the first message, the fourth message being with the same data type as the first message, e.g. obtaining the reception time of the received data frame (Otsuka-Para. 71); determining whether the data ID of the received data exists in the filter table, wherein the data ID identifies the type of data transmitted in the frame (Otsuka-Para. 45, 72); and
determining whether a reception time of the fourth message is within a predetermined range including in the scheduled time that is elapsed time from the start point, e.g. determining that the ID is present in the table and calculating the reception cycle using the reception time (Otsuka-Para. 71, 75, 76); if a short cycle has been detected, the system may wait for data reception of a data frame having the same data ID, wherein the reception waiting time represents a time up to the data reception time at a normal cycle that is assumed or the previous reception time; waiting time=cycle in filter table-(data reception time-previous reception time) (Otsuka-Para. 82-84).

Regarding claim 3, Otsuka teaches further comprising: determining a transmission type of the message, wherein in the deciding, the start point is decided depending on the transmission type, e.g. utilizing the CAN communication protocol (Otsuka-Para. 42, 43); determining whether the data frame has a low or high priority (Otsuka-Para. 54); the data ID for each data frame indicates the data type and a cycle is associated with each data ID/data type (Otsuka-Para. 45, 70); detecting reception of a data frame, obtaining the reception time of the data, and calculating the reception cycle using the reception time (Otsuka-Para. 71, 76).

Regarding claim 5, the claim is analyzed with respect to claim 1.  Otsuka further teaches a fraud detection device, i.e. a network device such as a gateway or ECU (Otsuka-Fig. 3, el. 302, 303), that detects an anomalous message in an in-vehicle network, the fraud detection device comprising: one or more processors, i.e. a processor (Otsuka-Fig. 4, el. 401); and a storage, i.e. ROM (Otsuka-Fig. 4, el. 404), wherein the one or more processors, using the storage to perform the steps.

Regarding claim 6, the claim is analyzed with respect to claims 1 and 5.  Otsuka further teaches a non-transitory computer-readable recording medium, i.e. ROM (Otsuka-Fig. 4, el. 404), having recorded thereon a computer program for causing the computer to execute the fraud detection method according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Galula et al. (US 2017/0013005 A1)—Galula discloses message communication on an in-vehicle network.  The system detects anomalies based on message cycle time using the message reception time and the previous message reception time (Fig. 4A-C; Para. 115). The system also performs arbitration using the arbitration ID (Para. 38, 50).

Kishikawa et al. (US 2016/0359893 A1)—Kishikawa discloses message communication on an in-vehicle network.  The system detects anomalies based on the normal value of cycle of a data frame and arbitration using the arbitration ID (Figs. 8, 9; Para. 56, 92).

Hyun Min Song et al.—“Intrusion detection system based on the analysis of time intervals of CAN messages for in-vehicle network”—This document discloses intrusion detection on a CAN using the message arrival time and the arrival time of the last message and determining if the interval is shorter than normal (Page 66-Section B).

Sonalker et al. (US 2016/0188396 A1)—Sonalker discloses characterizing messages including arrival time and deviation of the arrival time over a specified window according to the arbitration ID (Para. 27).

Mabuchi et al. (US 2014/0328352 A1)—Mabuchi discloses performing arbitration between messages so that transmission of a message is delayed (Para. 99).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






06 January 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498